Citation Nr: 0918697	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  08-06 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for bilateral hearing 
loss.  


FINDINGS OF FACT

The Veteran's bilateral hearing loss first manifested many 
years after his separation from service and is not related to 
his service or to any incident therein.  


CONCLUSIONS OF LAW

Bilateral hearing loss was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
including sensorineural hearing loss, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.   


Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was  
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; when the thresholds for at least three of those 
frequencies are 26 decibels; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385 (2008).

The Veteran contends that he served in combat in Vietnam and 
incurred bilateral hearing loss as a result of his exposure 
to small arms fire and artillery fire.  While the Veteran's 
personnel records reflect that he served in Vietnam and was 
awarded the National Defense Service Medal, Vietnam Service 
Medal, and Vietnam Campaign Medal, those decorations are not 
necessarily indicative of combat service.  Nor is the 
Veteran's military occupational specialty (personnel 
specialist) consistent with exposure to acoustic trauma.  
Nevertheless, even if the Veteran were able to demonstrate 
exposure to acoustic trauma, in order to establish service 
connection, he would still need to demonstrate a medical 
nexus linking a current disability to the in-service injury.

The Veteran's service treatment records reflect that on 
entrance examination in December 1965, he underwent 
audiological testing, the results of which, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
--
20
LEFT
15
10
10
10
5

Parenthetically, the Board notes that prior to November 1967, 
service department audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA).  Since November 1, 1967, those standards have been set 
by the International Standards Organization (ISO)-American 
National Standards Institute (ANSI).  The above audiological 
findings have been converted to the ISO standard.

The Veteran's hearing, as assessed on the December 1965 
audiological evaluation, does not qualify as disabling under 
VA standards.  38 C.F.R. § 3.385 (2008).  His service 
treatment records are otherwise negative for any complaints, 
diagnoses, or treatment for bilateral hearing loss.  
Moreover, on separation examination in September 1967, the 
Veteran did not report any hearing loss or related ear 
problems; audiometric testing was not conducted at that time.

In the absence of a showing of disabling hearing loss in 
service, the Board finds that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b).  As 
chronicity in service has not been established, a showing of 
continuity of symptoms after discharge is required to support 
the Veteran's claim for service connection.  38 C.F.R. 
§ 3.303(b).

Post-service treatment records reflect that in October 2006, 
the Veteran underwent a private audiological evaluation, 
which yielded the following results, in decibels:







HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
30
45
LEFT
10
10
25
45
100

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.  Based on the results of the 
audiological evaluation, the Veteran was diagnosed with 
bilateral sensorineural hearing loss.  Significantly, 
however, the audiologist did not relate the Veteran's hearing 
loss to in-service acoustic trauma or any other incident from 
his period of military service.   Nor has any other medical 
provider done so.

While the Veteran asserts that his current hearing loss was 
caused by acoustic trauma in service, the first clinical 
evidence of record pertaining to hearing problems is the 
private audiological evaluation completed in October 2006, 
more than 38 years after his discharge.  In view of the 
lengthy period between the Veteran's separation from active 
service and the first documented showing of hearing loss, 
there is no evidence of a continuity of treatment, and this 
weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, however, there is no clinical evidence of 
treatment for or complaints of hearing loss during the 
Veteran's period of active service.  For this reason, the 
Board finds that a VA examination is not required in this 
case.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Finally, 
there is no clinical evidence relating the Veteran's 
currently diagnosed hearing loss to his period of active 
service.  Thus, service connection for this condition is not 
warranted.

The Board has considered the Veteran's contention that he has 
hearing loss that is related to his active service.  However, 
as a lay person, he is not competent to opine as to medical 
etiology or to render medical opinions. Barr v. Nicholson, 21 
Vet. App. 303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 
(2005).  Accordingly, his assertions as to medical causation 
and etiology, absent corroboration by objective medical 
evidence and opinions, lack sufficient probative value to 
establish a nexus between his currently diagnosed hearing 
disability and his time in service.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is 
competent and sufficient in a particular case is a fact issue 
to be addressed by the Board). 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for hearing loss and that claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent correspondence in December 2006 and a 
rating decision in March 2007.  Those documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the October 2007 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


